Title: To George Washington from Edmund Randolph, 17 July 1784
From: Randolph, Edmund
To: Washington, George



Dear Sir
Richmond [Va.] July 17. 1784.

I received your favor of the 10th of July by the last post. You will excuse me, I hope, from accepting fees for any business, which I may execute for you in the line of my profession. It is indeed a poor mode of acknowledging the repeated acts of friendship, which I have experienced from your hands: but I beg to be gratified in this, the usual way, in which lawyers give some small testimony of their attachment.
The grants, which accompany this letter, are of a bulky nature: but I thought I ought to inclose them by the post, the stage having been found in one instance not to be the most certain conveyance.
I have not had time to inquire into the events of the lottery. If I should be able to procure full information before the departure of the post, I will communicate it to you in another letter. If I should not, you may be assured of my transmitting to you all that I can learn by the next mail. I am Dear sir with the greatest truth yr affectionate friend & servt

Edm: Randolph

